DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group IV (Claims 9-11 and 15-20) and species (RNA virus (Flaviviridae virus) selected from claim 27 for group III; different CRISPR system is applied to multiple discrete locations on the substrate, and biological sample) in the reply filed on 3/11/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant amended claims 9, 24-26(27), 38, 39, 41, and 43 and added a new claim (claim 49) that read on the elected invention.  Upon further consideration, claim 1 is rejoined with the elected invention and examined and same CRISPR system in claim 11 and environmental sample in claims 17, 18, and 20 are rejoined with the elected species and examined.

Claims 2-5, 7, 21-23, 29-34, 36-37, 40, and 45-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3/11/22.

Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 3/11/22.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  Pages 185 and 240.


Nucleotide and/or Amino Acid Sequence Disclosures

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Pages 233, 235, and 237 contain nucleotide sequences with at least ten defined nucleotides and no corresponding sequence identifiers.  The identifiers appears to be listed in the CRF of record.


Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

The report on patentability of the IPEA or ISA has been considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9-11, 15-20, 26-27, 38-39, 41, 43, and 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention embraces a system comprising a CRISPR system comprising an effector protein and one or more guide RNA (gRNA) designed to bind to at least one target molecule and an RNA based masking construct; wherein the target molecules comprises one or more viral sequences.
Applicant made CRISPR-Cas13a/C2c2 (Sherlock) for used in a nucleic acid detection assay (page 176).  Applicant identified an ortholog of Cas13a from Leptotrichia wadei (LwCas13a) which displays greater RNA-guided RNase activity relative to LwCas13a cleavage requirements.
The RNA targeting effector protein is a CRISPR type VI RNA-targeting effector protein such as C2c2, Cas13b, or Cas13c (page 6).
The RNA based masking construct embraces a sequence that contains a marker or label that produces a signal (positive or negative).  These types of constructs are known in the prior art.  See pages 6-7 of the as-filed specification.
The instant disclosure does not provide written support for a genus of CRISPR system comprising an effector protein and one or more gRNAs.  The claimed genus embraces a genus of CRISPR systems comprising an effector protein to function to detect a viral nucleic acid.  The genus of effector proteins embraces a large number of proteins, including RNA-guided RNases, like C2c2 (pages 30-35).  Applicant discloses that RNA-guided RNases have been recently discovered (page 30).  C2c2 remains active after cleaving its RNA target and can cleave a sequence encoding the masking agent.  The prior art of record teaches that there is a variation amongst species of CRISPR systems (see East-Seletsky et al. Nature 538 270-273, 2016, cited on an IDS).  Each species of CRISPR system can have a different structure and/or function.  Other than Cas13 or C2c2, neither the prior art nor the instant disclosure provide written support for other species embraced by the genus.  The application does not satisfy the written description requirement for the claimed genus because the instant disclosure does not provide sufficient description of a representative number of species.  The as-filed specification does not provide a “representative number of species” which adequately described and are considered representative of the entire genus.  There is a substantial variation within the genus and the applicant does not describe a sufficient variety of species to reflect the variation within the genus.  See Enzo Biochem., 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). See also MPEP §2163.
In view of the foregoing, it is clear that the instant specification fails to convey that the inventors had possession of the genus systems in claims 1, 9-11, 15-20, 26-27, 38-39, 41, 43, and 49 as of the effective filing date sought in the instant case. 
  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 15-20, 24-27, 38-39, 41, 43, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 recites the limitation "the one or more microbe-specific target RNAs" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 11, 15-20, 24-27, 38-39, 41, 43, and 49 are dependent on claim 9 and are also rejected.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites the limitation ‘detects a different microbe at each location’.  Claim 15 depends on claim 10 and claim 9.  Claim 9 limits the method to detecting viruses.
Claim 20 indicates that the sample is crude and/or the target molecule is not purified or amplified form the sample prior to application of the method.  However, claim 20 depends on claim 17 (and claims 16 and 10) and claim 10 depends on claim 9.  Claim 9 limits the sample to being exposed to a nuclease inactivation step and viral inactivation step.  It is not apparent how claim 20 can be completed when the sample in claim 9 already had these two methods steps.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by East-Seletsky et al. (Nature Vol. 538, 17 pages, published September 2016, cited on an IDS).
East-Seletsky et al. teach a composition comprising a CRISPR system comprising an effector protein and one gRNA designed to bind to a corresponding viral target molecule and a RNA-masking construct (page 272).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pardee et al. (Cell Vol. 165, May 2016, 1255-1266, cited on an IDS).
Pardee combined programmable RNA sensors (called toehold switches) and a freeze-dried, paper-based, cell-free protein expression platform to create a platform for rapidly and inexpensively developing and deploying diagnostic sensors (pages 1255 and 1264-65).  When coupled with CRISPR/Cas9-based module, this method was able to detect Zika virus sequences and demonstrate specificity against closely related Dengue virus sequences (pages 1255 and 1261 and Figures 1 and 5).



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doudna et al. (US 20170362644).
‘644 teach a method of detecting a single stranded target RNA in a sample comprising a plurality of RNAs, the method comprising contacting the sample with a C2c2 guide RNA that hybridizes with the single stranded target RNA; a labeled detector RNA and a C2c2 protein that cleaves the labeled detector RNA; and measuring a detectable signal produced by cleavage of the labeled detector RNA wherein said measuring provides for detection of the single-stranded target RNA in the sample (page 91).  The single stranded target RNA is from a virus, wherein the virus is the RNA virus Zika (Flaviviridae).

Claims 1, 9-11, 15-20, 26-27, 38-39, 41, 43, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abudayyeh et al. (US 10,266,886).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
‘886 discloses using a system to detect a nucleic acid in a sample, wherein the system comprising a CRISPR system comprising a Cas sequence and a gRNA, which is complementary to a sequence and a RNA masking agent (columns 2-6, 22, 63-71, 85-94, and 136-146).  The system is called SHERLOCK which is the system embraced by the instant claims.  The sequence can be a viral target sequence.  The system can be used for detecting a virus (e.g., Zika) (see columns 75-78).  Claims 2 and 7-12 of ‘866 recite assays that would read on the method steps recited in claims 9-11, 15-20, 26-27, 38, 39, 41, 43, and 49.  Two different malaria specific targets with four different guide RNA designs (Figures 66 and 101).  The method can further comprise amplifying the sample RNA by NASBA or RPA (columns 2-6).  The system can analyze a viral nucleic acid from a biological or environmental sample.  Since Zika virus can be found in these types of samples these samples could be used in the assay.    

Claims 1, 9-11, 15-20, 26-27, 38-39, 41, 43, and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abudayyeh et al. (US 10,266,887).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
‘877 teaches a method of detecting nucleic acids in a sample comprising using a system to detect a nucleic acid, wherein the system comprising a CRISPR system comprising a Cas sequence and a gRNA, which is complementary to a viral sequence and a RNA masking agent (columns 2, 3, 71-88, and 143-144).  The system can be used for detecting a RNA virus (e.g., Zika) (see columns 85-94).  Claims 2, 3, 4, and 9-12 of ‘867 recite assays that would read on the method steps recited in claims 9-11, 15-20, 26-27, 38, 39, 41, 43, and 49.  Two different malaria specific targets with four different guide RNA designs (Figures 1, 2, and 77).  The method can further comprise amplifying the sample RNA by NASBA or RPA (columns 2-4).  The system can analyze a viral nucleic acid from a biological or environmental sample (columns 71-90).  Since Zika virus can be found in these types of samples it would read on using these samples in the assay.    

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Severinov et al. (US 20170321198).
The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
‘198 teach a method of detecting a target RNA associated with a disease comprising contacting a sample with Class 2 Type VI Crispr-Cas effector protein and a guide RNA, wherein the targeted RNA is viral; and a detectable nucleic acid, which would read on a RNA-based masking construct (pages 39, 82-84, and 148).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 
Claims 9-11, 15-20, 26, 27, 38, 39, 41, 43 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Doudna et al. (US 20170362644) taken with Muller et al. (Emerging Infectious Diseases, 2016, Vol. 22, pages 1685-1687) and Weickmann et al. (The Journal of Biological Chemistry Vol. 257, 1982, cited on an IDS).
The rejection of claim 1 as being anticipated by ‘644 is incorporated herein.
‘644 teach a method of detecting a single stranded target RNA in a sample comprising a plurality of RNAs, the method comprising contacting the sample with a C2c2 guide RNA that hybridizes with the single stranded target RNA; a labeled detector RNA and a C2c2 protein that cleaves the labeled detector RNA; and measuring a detectable signal produced by cleavage of the labeled detector RNA wherein said measuring provides for detection of the single-stranded target RNA in the sample (pages 7-15 and 91).  The samples embrace claims 17-19 (pages 11-12).  The method can be used to detect two different target RNAs (page 17-18).  The single stranded target RNA is from a virus, wherein the virus is the RNA virus Zika (Flaviviridae).
‘644 does not specifically teach a nuclease inactivation step and a viral inactivation step on the sample.
However, at the time of the effective filing date, these steps were routinely used in the prior art for isolating a nucleic acid and/or viruses from a sample.  A person of ordinary skill in the art would possess the knowledge that inactivating the viruses would kill the virus such that they are no longer capable of replication or causing a disease in a subject, but still contain the desired RNA.  See Muller (pages 1685-1687).  Muller et at. teach that Zika virus was heat inactivated for greater than or equal 60°C for 5 minutes (Figure E).  
In addition, nuclease inactivation step is routinely used in the prior art as an additional purification step and/or if the sample is isolated from a human to reduce the level of RNase or DNase in the sample.  See page 8705 of Weickmann (also see page 225 of the as-filed specification which cites Weickmann.  This part of the specification acknowledges what was taught in the prior art).  Weickmann et al. teach a nuclease inactivation step carried out at 37°C for ten minutes (page 8706).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘644 taken with Muller and Weickmann to use a nuclease inactivation step and a viral inactivation step in the method, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to prepare the sample for the detection method taught by ‘644.  It would have been obvious to detect the virus using a CRISPR on a substrate to carry out the claimed method taught by ‘644.  It would have been obvious to use the method to detect different viruses to save time from detecting different viruses individually.  It would have been obvious to use the same or different CRISPR system to different locations on the substrate to optimize the detection of the virus from the sample.  In a hospital in a location with Zika virus, it would have been obvious to detect the virus in environmental or biological samples to reduce the chance for infection in a sterile setting.  In an area of the world with Zika virus, it would have been obvious to detect this virus in blood or plasma samples before using the sample in a donation or transplant.  Weickmann teach the nuclease inactivation step in claim 41.  Muller teaches the heat inactivation step embraced in claim 43.  Since a virus replicates (increase viral RNA) in an infected subject, a sample taken from the subject would embrace amplifying RNA in the sample.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following non statutory double parenting rejections construed the claims using the reference patent or application disclosure.  See MPEP 804.II.B.2(a).

Claims 1, 9-11, 15-20, 26-27, 38, 39, 41, 43, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,266,887.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to a method of detecting nucleic acids in a sample comprising using a system to detect a nucleic acid, wherein the system comprising a CRISPR system comprising a Cas sequence and a gRNA, which is complementary to a sequence and a RNA masking agent.  The only difference between the claims of ‘887 and the instant claims is that the instant claims specifically recite a viral target sequence.  One of ordinary skill in the art looking for the definition of the nucleic acid or how to use the system would arrive at detecting a virus (e.g., Zika) (see columns 85-94).  Claims 2, 3, 4, and 9-12 of ‘887 recite assays that would read on the method steps recited in claims 9-11, 15-20, 26-27, 38, 39, 41, 43, and 49.  Two different malaria specific targets with four different guide RNA designs (Figures 1, 2, and 77).  The method can further comprise amplifying the sample RNA by NASBA or RPA.  The system can analyze a viral nucleic acid from a biological or environmental sample.  Since Zika virus can be found in these types of samples it would have been obvious to use the samples in the assay.    

Claims 1, 9-11, 15-20, 26-27, 38, 39, 41, 43, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,266,886.  Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to using a system to detect a nucleic acid, wherein the system comprising a CRISPR system comprising a Cas sequence and a gRNA, which is complementary to a sequence and a RNA masking agent.  The only difference between the claims of ‘886 and the instant claims is that the instant claims specifically recite a viral target sequence.  One of ordinary skill in the art looking for the definition of the nucleic acid or how to use the system would arrive at detecting a virus (e.g., Zika) (see columns 75-78).  Claims 2 and 7-12 of ‘886 recite assays that would read on the method steps recited in claims 9-11, 15-20, 26-27, 38, 39, 41, 43, and 49.  Two different malaria specific targets with four different guide RNA designs (Figures 66 and 101).  The method can further comprise amplifying the sample RNA by NASBA or RPA.  The system can analyze a viral nucleic acid from a biological or environmental sample.  Since Zika virus can be found in these types of samples it would have been obvious to use the samples in the assay.    
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635